Order entered February 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00848-CV

     LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL, Appellants

                                                V.

                GREENVILLE LANDMARK VENTURE, ET AL, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. 10-02411-D

                                            ORDER
       We GRANT appellants’ February 15, 2013 agreed motion for an extension of time to file

a brief. Appellants shall file their brief on or before March 11, 2013.




                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE